DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 04/16/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 and 01/07/2021is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence is analogous to purported merits and should be removed.  Correction is required such as removing the first sentence and starting with the second sentence such as “A automobile architecture includes a composite cable, ..” .  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “AUTOMOBILE ARCHITECTURE”.
Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 27-29, as presented, teaches a limitation: “a signal transmitted from the wheel velocity sensor passes through the composite cable via a circuit in the subsidiary electronic control unit, and is received by the main electronic control unit” that are not adequately disclosed in the cited prior art as presented in this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 10-12, and 16 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO (WO2016/151752) in view of Hashida (JP2017065374).
Regarding Claim 10. ITO teaches, in Fig. 1, an architecture comprising: a composite cable (1); a main electronic control unit (ECU); a subsidiary unit (18); and a wheel velocity sensor (ABS sensor), and the wheel velocity sensor (ABS sensor) are connected to the subsidiary electronic control unit (see Fig. 1) and  a motor sensor (11b, page 32 second to last paragraph)  and the motor sensor (11b) is connected to the subsidiary electronic control unit (18)  but does not disclose a subsidiary electronic control unit and wherein the composite cable connects the main electronic control unit and the subsidiary electronic control unit.  
Hashida teaches a subsidiary electronic control unit (13, C/U) and the composite cable (16) connects the main electronic control unit (22) and the subsidiary electronic control unit (13). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO with the subsidiary electronic control unit and placement of the composite cable as disclosed by Hashida in order to perform drive control to rotate and stop an electric motor (Hashida, page 30 last paragraph) .  
Regarding Claim 11. ITO and Hashida further teaches the architecture according to claim 10, wherein the main electronic control unit and the subsidiary electronic control unit transmit and receive a CAN communication (Hashida, page 31 paragraph 2).  
Regarding Claim 12. ITO and Hashida further teaches the architecture according to claim 11 , wherein the composite cable (1) comprises a pair of power supply lines (2,3), a pair of signal lines (4,5); and a sheath (10) that covers the pair of power supply lines and the pair of signal lines together (ITO, Page 34 bottom half).  
Regarding Claim 16. ITO and Hashida further teaches the architecture according to claim 10, wherein the composite cable(1) comprises a pair of power supply lines (2), a pair of 
Regarding Claim 23. ITO and Hashida further teaches, in Fig. 4, the architecture according to claim 10, wherein the composite cable (1) includes a first connector (63a) and a second connector (64), the second connector has a sub wire (5) extended therefrom, the sub wire has a third connector (13a) connected thereto, the first connector is connected to the main electronic control unit (Hashida, page 31 paragraph 2, 22), -4-New U.S. Patent Application the second connector is connected to the subsidiary electronic control unit (Hashida, page 31 paragraph 2, 13), and the third connector is connected to the wheel velocity sensor (ITO, page 39 bottom half).  
Regarding Claim 24. ITO and Hashida further teaches, in Fig. 4, the architecture according to claim 10, wherein the composite cable (1) includes a first connector (63a) and a second connector (64), the second connector has a sub wire (5) extended therefrom, the sub wire has a third connector (13a) connected thereto, the first connector is connected to the main electronic control unit (Hashida, page 31 paragraph 2, 22),  the second connector is connected to the subsidiary electronic control unit (Hashida, page 31 paragraph 2, 13), and the third connector is connected to the wheel velocity sensor (ITO, page 39 bottom half).   
Regarding Claim 25. ITO and Hashida further teaches, in Fig. 4, the architecture according to claim 10, wherein the composite cable (1) includes a first connector (63a) and a second connector (64), the second connector has a sub wire (5) extended therefrom, the sub wire has a third connector (13a) connected thereto, the first connector is connected to the main electronic control unit (Hashida, page 31 paragraph 2, 22),  the second connector is connected to the subsidiary electronic control unit (Hashida, page 31 paragraph 2, 13), and the third connector is connected to the wheel velocity sensor (ITO, page 39 bottom half).     
Regarding Claim 26. ITO and Hashida further teaches, in Fig. 4, the architecture according to claim 10, wherein the composite cable (1) includes a first connector (63a) and a second connector (64), the second connector has a sub wire (5) extended therefrom, the sub .  
Claims 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO (WO2016/151752), Hashida (JP2017065374) in view of HAYAKAWA (US2017/0264062).
Regarding Claim 13. ITO and Hashida further teaches the architecture according to claim 12, but does not teach the pair of signal lines is not covered with a shield conductor.  
Hayakawa teaches the pair of signal lines (3) is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hashida with the removal of a shield conductor with a tape member as disclosed by Hayakawa in order to reduce friction between the electric wire and the sheath (Hayakawa, [0049]).  
Regarding Claim 14. ITO, Hashida and HAYAKAWA further teaches the architecture according to claim 13, and further teach the pair of power supply lines (2) is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B). 
Regarding Claim 15. ITO and Hashida further teaches the architecture according to claim 12, but does not teach the pair of power supply lines is not covered with a shield conductor.  
Hayakawa teach the pair of power supply lines (2) is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hashida 
Regarding Claim 17. ITO and Hashida further teaches the architecture according to claim 16, but does not teach the pair of signal lines is not covered with a shield conductor (ITO, Fig. 2A).  
Hayakawa teaches the pair of signal lines (3) is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hashida with the removal of a shield conductor with a tape member as disclosed by Hayakawa in order to reduce friction between the electric wire and the sheath (Hayakawa, [0049]).  
Regarding Claim 18. ITO, Hashida, and Hayakawa further teaches the architecture according to claim 17, and further teach the pair of power supply lines is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B). 
Regarding Claim 19. ITO and Hashida further teaches the architecture according to claim 16, but does not teach the pair of power supply lines is not covered with a shield conductor (ITO, Fig. 2A).  
Hayakawa teach the pair of power supply lines (2) is not covered with a shield conductor (Hayakawa, Fig. 2A, Fig. 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hashida with the removal of a shield conductor with a tape member as disclosed by Hayakawa in order to reduce friction between the electric wire and the sheath (Hayakawa, [0049]).  
Regarding Claim 20. ITO and Hashida further teaches the architecture according to claim 16, but does not teach the pair of power supply lines and the pair of signal lines are 
Hayakawa teach the pair of power supply lines and the pair of signal lines are twisted together to constitute a wire bundle (see Fig. 2B), and the wire bundle and the sheath are provided therebetween with an intermediate layer (6) covering the wire bundle.   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hashida with the twisted member and intermediate layer as disclosed by Hayakawa in order to reduce friction between the electric wire and the sheath (Hayakawa, [0049]) and to reduce size of the cable.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO, Hashida, and Hayakawa in view of Guo (CN106024118).
Regarding Claim 21. ITO, Hashida, and Hayakawa further teaches the architecture according to claim 20, but does not disclose further comprising a ground wire inside the sheath.  
Guo teaches, in Fig. 1, a ground wire (124) inside the sheath (15) (see example 1 last paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hasida with the ground wire as disclosed by Guo in order to reduce external interference effects on the signal lines as it is known in the art.  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO and Hashida in view of Guo (CN106024118).
Regarding Claim 22. ITO and Hashida further teaches the architecture according to claim 16, but does not disclose further comprising a ground wire inside the sheath.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the architecture as disclosed by ITO and Hasida with the ground wire as disclosed by Guo in order to reduce external interference effects on the signal lines as it is known in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848